DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 08/13/2021. Applicant's submission filed on 08/13/2021 has been entered. Accordingly, claims 1-15 remain pending, and claims 1-4, 9, and 15 have been amended.
Response to Arguments
Objections to the drawings
The drawing objection has been withdrawn in light of applicant's amendments to claim 15 filed 02/17/2021. 
Objections to the specification
Applicant's arguments filed 08/13/2021 have been fully considered but they are not persuasive. 
Applicant argues page 6, second from final paragraph-page 7, second paragraph
“The Office Action again objects to the Specification under 37 CFR § 1.75(d)(1) as allegedly failing to provide proper antecedent basis for claimed subject matter. (See Office Action, pp. 2-3). Specifically, the Office Action objects to the use of the phrases "better than," "the maximum degree of absorption," and "hemoglobin component" in paragraph [0005] of the corresponding U.S. Publication of the Application, but are not recited in the claims. . .
. . .Furthermore, Applicant respectfully submits that one of ordinary skill in the art at the time of Applicant's effective filing date would have clearly understood from the context of the written disclosure and plain meaning that "better than" and "maximum degree" are terms defining relationships and not measureable quantities. Additionally, it is well understood that hemoglobin is a red protein responsible for transporting oxygen in the blood and its molecule comprises four subunits, each containing an iron atom bound to a component absorbs the energy of the laser" and no hemoglobin or hemoglobin component are recited in the claims, antecedent basis is not required as to which specific portion of the hemoglobin tissue is "the hemoglobin component."”

	In response, contrary to the applicant’s opinion, the term “maximum degree of absorption” is indeed a measurable value of quantity, as indicated by the term “degree” commonly understood to mean the “level” or “amount” of something to be quantified such as “absorption”.
Further, is noted that the above arguments presented are unsupported by objective evidence. Applicant is reminded that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). 
	Applicant’s newly filed amendments to claims 1 and 9 require clear understanding of how these terms are defined, in particular to the amended limitation “the non-target absorbing body is biological tissue. . . absorbs the laser pulse less than the target absorbing body absorbs the laser pulse” (emphasis added).
	While the express term “hemoglobin” is not recited in the claims, the specification provides the only express definition of a biological non-target absorbing body as being hemoglobin, and the phrase “the non-target absorbing body is biological tissue” is recited in the claims.
Interpretations under 35 USC 112(f)
The interpretation under 112(f) has been withdrawn in light of applicant's amendments to claim 9 filed 08/13/2021. 
Rejections under 35 USC 112
The rejections claims 2-4 and the specific rejection of 9 in reference to the limitation “display unit” interpreted under 112(f) that were rejected under 112(a) &112(b) has been withdrawn in light of applicant's amendments to claim 9 filed 08/13/2021. 
In reference to the rejections under 112(a) &112(b) directed to independent claims 1 and 9, the applicants amendment claims have introduced additional issues relating to written description/new matter and clarity/indefiniteness which have been outlined in the updated rejection of the claims below.
Further, with specific reference to the rejection under 112(a), while it is noted even though literal support exists for the limitations “target absorbing bodies” and “non-target absorbing bodies”, after careful review of  the basis for the rejection in view of the prosecution record as a whole, including amendments, arguments, and any evidence submitted by applicant, the office concluded that support does not exist in the specification did not support the particular claimed combination of elements, see Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007).
	None of the embodiments of the specification ever describe or disclose any examples of what the physical and biological identities are of the “target absorbing bodies” and “non-target absorbing bodies” and it is unclear how each would be differentiated from the other. 
As the use of generic claim language such as “target absorbing bodies”, “non-target absorbing bodies”, and “biological tissue” in applicant’s original disclosure does not satisfy the written description requirement as there is no clear disclosure for what is meant by target/non-target absorbing bodies and/or how those are discerned.  Ariad, 598 F.3d at 1349-50, 94 USPQ2d not made from a single, simple determination of alleged support—rather the determination is based on facts and reached by considering a number of factors which include “the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”. Since the immediate application provides no identifying characteristics that distinguish and properly identify the field of art which “target absorbing bodies”, “non-target absorbing bodies”, alone are not sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Each of “target absorbing bodies” and “non-target absorbing bodies” represent is a genus in the claims, and there is no disclosure of representative members included in each genus to properly demonstrate that applicant was in possession of the full scope of each genus claimed.

Rejections under 35 USC 103
Applicant’s arguments with respect to claim(s) 1 and 9 filed 08/13/2021 have been considered but are not persuasive.
Applicant argues on page 14, final paragraph-page 15, final paragraph
“Applicant respectfully disagrees. Contrary to the Office Action's allegations, the combination of Frinking and Wang does not teach or suggest the unique combination and arrangement of steps and features recited in Applicant's claim 1, including the above- emphasized features. . .
. . .The Office Action alleged that Frinking teaches acquiring an ultrasonic image and a photoacoustic image from the ultrasonic signal and the photoacoustic signal received by the probe. The Office Action also alleged Frinking teaches removing background noise from the photoacoustic image using a mask image. Applicant respectfully disagrees because it is impossible for Frinking's scanning system 100 to generate any photoacoustic images. 
One of ordinary skill in the art at the time of Applicant's effective filing date would have understood that photoacoustic images are produced based on a photoacoustic effect. The photoacoustic effect being the formation of sound waves following light absorption in a material sample. A photoacoustic image can be created when non-ionizing laser pulses are delivered into biological tissues and a portion of the energy will be absorbed and converted into heat, leading to transient thermoelastic expansion and wideband ultrasonic emission. The generated ultrasonic waves are detected by ultrasonic transducers and then analyzed to produce images. 
As the Office Action admitted, Frinking does not disclose a laser pulse to a target absorbing body. . .Therefore, as discussed during the interview, no photoacoustic images can be produced by Frinking's ultrasound scanner 100. In fact, Frinking is completely silent regarding any laser, photoacoustic signal, and photoacoustic images whatsoever. As a result, it is impossible for Frinking to teach or suggest acquiring any photoacoustic signal to acquire a photoacoustic image or removing background noise from any photoacoustic image”

	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant is reminded that the rejection is based on the combination with Wang, and it collectively includes acquisition of both PA and US images. Further, please see the disclosure in [0101]-[0103], [0138], [0141]-[0142] of Frinking which clearly discloses and/or contemplates disclosure that the invention disclosed by Frinking may be applied to “any other diagnostic imaging system”. The digital images disclosed by Frinking from which a background image is subtracted from may be images of any image type acquiring from any-contrast specific imaging mode alone or any-contrast specific imaging modes used together in combination and that the image of the body part be provided in any way, the image of the body part being any type of perfusion of any contrast agent including based on a continuous infusion of the contrast agent used in conjunction with a destruction flash, the destruction flash is commonly known in the art to elicited by a flash lamp timing of a laser. Frinking further discloses that “the method may find application in any kind of diagnostic applications (in the broadest meaning of the term for example, aimed at either discovering new lesions or monitoring known lesions) and for analyzing 
Additionally, WO-A-2006018433 and WO-A-2004/110279, both documents are incorporated by reference into Frinking, disclose and/or contemplate ultrasonic imaging, optical imaging use with photo-activation and/or temperature activation of contrast agents, and disclose the multi-purpose ultrasound contrast agent as being effectively employed in a relatively wide range of frequencies, and that imaging techniques which may be employed in ultrasound applications of ultrasound imaging including fundamental and harmonic B-mode imaging, pulse or phase inversion imaging and fundamental and harmonic Doppler imaging.
See disclosure of Wang, but not limited to, [0002]-[0004], [0012]-[0014], [0051], [0077] which clearly discloses photoacoustic imaging with a PA contrast agent based active ultrasound imaging. Therefore, the combination of Frinking in view of Wang disclose the limitations of applicants claimed invention.
One of ordinarily skill in the art would have knowledge sufficient to understand that pulse or phase inversion imaging technique is well known method employed for suppression or elimination of a background signal(s).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the “when a laser having a wavelength of 550 nm is applied to a human body, a hemoglobin component absorbs the energy of the laser having the above-specified wavelength better than other biological tissues. When a laser having a wavelength of 920 nm is applied to the human body, fat has the maximum degree of absorption.” from paragraph [0005] of the PG pub for this application, as the phrase “better than” does not describe a measurable quantity that the phrase is suggested to represent. Further, the phrase “the maximum degree of absorption” of fat tissue absorbing energy when irradiated with a laser at 920nm is unclear since to what measurable quantity is being disclosed as being “maximum” and “degree”.
The disclosure is objected to because of the following informalities: the term “hemoglobin component” in the phrase “when a laser having a wavelength of 550 nm is applied to a human body, a hemoglobin component absorbs the energy of the laser having the above-specified wavelength better than other biological tissues” [0005] since it is not clear if the “component” disclosed as containing hemoglobin is being defined as red blood cells, the hemoglobin pigment, or ferrous structure in the blood/vascular tissue or what type of specific tissue or molecular tissue is disclosed as being the “component”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the phrases “target absorbing body”, “non-target absorbing body”, “wherein the target absorbing body is biological tissue”, and “the non-target absorbing body is biological tissue adjacent to the target absorbing body and includes the multi-modal microbubble contrast agent and absorbs the laser pulse less than the target absorbing body absorbs the laser pulse” in lines 1-20.  While support exists for some target absorbing bodies and non-target absorbing bodies in the specification ([0008-0010], [0017], [0032-0035], [0039-0042], [0050], [0056], [0063], [0065-0066], [0068], [0071-0072]); and support exists for biological tissue and the biological tissue absorbs the energy of the laser ([0004]-[0005]), and for a contrast agent being injected into a biological tissue from the outside or a target contrast agent is used ([0033]) and that the biological tissue to be diagnosed is injected with contrast agent ([0040], [0053]), and a non-target material as being hemoglobin ([0068]), a “specific molecule” being referred to as a “target absorbing body” ([0031]); support is not present for all possible target absorbing bodies and non-target absorbing bodies including whales bodies, marmoset bodies, a biochemical 
Claim 9 is also rejected for reciting the same and/or similar limitations outlined in the rejection above.  
The dependent claims are rejected by virtue of their dependency on the independent claims.  
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
target “body” and the other is defined as the non-target “body” and how this function causes the differing levels of absorption of the laser pulse. In addition, what structural component is being defined as the target is also unclear, as the non-target is disclosed as being hemoglobin in [0068] and that “hemoglobin component absorbs the energy of the laser having the above-specified wavelength better than other biological tissues” (emphasis added) in [0005], as is unclear to what “component” and what “other biological tissues” both refer to. 
Claim 9 is also rejected for reciting the same and/or similar limitations outlined in the rejection above.  
The dependent claims are rejected by virtue of their dependency on the independent claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Frinking (US20150348277), in view of Wang et al. (US20120203103, hereafter “Wang”).
Regarding claims 1 and 9, Frinking discloses a system for removing a background noise from an acoustic image, the system comprising:
a probe  for  sequentially emitting  an  ultrasonic  signal  ([0031] the ultrasound scanner 100 operates by contrast pulse sequencing (CPS) techniques), wherein the target absorbing body absorbs energy of the ultrasonic signal, and receiving an ultrasonic signal generated by the target absorbing body;
a computer configured to (“a computer program, which is configured for causing a computing system to perform the above-mentioned method when the computer program is 
acquire an ultrasonic image and a photoacoustic image from the ultrasonic signal received by the probe (“More specifically, an acquirer 603 is used to acquire the video images. For this purpose, the acquirer 603 comprises a driver that controls the imaging probe. For example, this imaging probe driver is provided with a transmit beam former and pulsers for generating the imaging frames of ultrasound pulses to be applied to the body-part under analysis at each acquisition instant” [0079], “A pre-processor 618 accesses the video images in the repository 609 and the ROI mask in the repository 615. For each video image, the pre-processor 618 processes the pixel value of each cell thereof whose ROI flag in the ROI mask is asserted (i.e., inside the region of interest) so as to make it directly proportional to the corresponding local concentration of the contrast agent. For example, this result may be achieved by applying an inverse palette-luminance table and an inverse log-compression (to reverse the effects of their application by the acquirer 603), and then squaring the values so obtained (as described in WO-A-2004/110279, the entire disclosure of which is herein incorporated by reference). The pre-processor 618 then creates a map of pixel value vectors, which comprises a matrix of cells with the same size as the video images; each cell of the map of pixel value vectors whose ROI flag in the ROI mask is asserted stores a pixel value vector, which comprises a sequence of the corresponding linearized pixel values along the video images (with a length corresponding to the duration of the analysis period). This map of pixel value vectors is saved into a repository 621 (action “A4.Pre-process”)…The map of pixel value vectors in the repository 621 is supplied to a calculator 624, which also accesses the ROI mask in the repository 615 (whose connection is not shown in the figure for the sake of clarity). For each 
generate a mask image by applying a critical value to pixels of microbubbles in the ultrasonic image (“An applier 645 extracts a selected segmentation mask (or more) from the repository 642; the applier 645 also extracts a selected parametric image (or more) from the repository 627 and/or a selected video image (or more) from the repository 609. The applier 645 applies the (selected) segmentation mask to the (selected) parametric/video image by multiplying them cell-by-cell. This operation creates a segmented image, comprising a matrix of cells with the same size as the video/parametric images; each cell of the segmented image belonging to the segment defined by the segmentation mask (i.e., whose segmentation flag is asserted) stores the corresponding parametric/pixel value, while the other cells are reset to 0. Each segmented image so created is saved into a repository 648 (action “A8.Apply”)” [0088] and see [0036-0037] for extracting the critical values representing pixel values of the microbubbles), wherein the mask image indicates a position of the microbubbles corresponding to the target absorbing body;
remove a background noise generated from a non-target absorbing body and a 
a display unit to display the photoacoustic image from which the background noise has been removed (“Each segmented image in the repository 648 may now be passed to the displayer 606 for its display and any next use thereof (action “A9.Display”). For example, a segmented image discriminating immobilized particles from remaining circulating particles of a target-specific contrast agent may be used to detect the immobilized particles and hence to identify a corresponding lesion in the body-part. In addition or in alternative, a consolidator 651 may extract a selected segmentation mask (or more) from the repository 642 and/or a selected segmented image (or more) from the repository 648. The consolidator 651 calculates a consolidated value (or more) of the portion of the body-part represented by the segment defined by the (selected) segmentation mask/segmented image; for example, the consolidated value may be set equal to the number of the segmentation flags that are asserted in the segmentation mask (measuring the portion of the body-part), or the consolidated value may be set equal to the sum or the average of the pixel/parameter values of the segmented image (characterizing the portion of the body-part). Each consolidated value so calculated is saved into a repository 654 for next use (action “A10.Consolidate”). For example, the average of the parameter values of a ROI relating to an analysis region comprising a lesion to be analyzed in a segmented image wherein the hypo-perfused portions are negatively discriminated is automatically not affected by their contribution, and the average of the parameter values of a ROI relating to a control region comprising healthy tissue to be compared with a lesion in a segmented image wherein the hyper-perfused portions are negatively discriminated is automatically not affected by their contribution; therefore, these consolidated values may be combined into a consolidated value of 
and the non-target absorbing body is biological tissue adjacent to the target absorbing body and includes the multi-modal microbubble contrast agent and absorbs the laser pulse less than the target absorbing body absorbs the laser pulse. 
However, in the same field of endeavor, Wang teaches emitting a laser pulse to a target absorbing body having a multi-modal microbubble contrast agent injected thereinto (see FIG. 4, [0043] laser pulse train for use in PA imaging with photoacoustic/multi-modal contrast agent [0055] injected into the subject/body), and receiving a photoacoustic signal generated by the target absorbing body (see [0078] for reception of the echo signal induced by the applied electromagnetic energy output by the laser), wherein
the target absorbing body is biological tissue to be diagnosed that includes the multi-modal microbubble contrast agent and absorbs the ultrasonic signal and the laser pulse ([0075], [0077]-[0078] the contrast agent is a photoacoustic/multi-modal mixed contrast agent which 
the non-target absorbing body is biological tissue adjacent to the target absorbing body and includes the multi-modal microbubble contrast agent and absorbs the laser pulse less than the target absorbing body absorbs the laser pulse ([0003], [0015], [0077]-[0078] the bloodstream carries biological tissue such as the absorber hemoglobin, which is the non-target absorbing body which are adjacent/surrounding to the target absorbing body/contrast agent, when a near-infrared wavelength is applied by the laser, hemoglobin generally exhibits high optical contrast so that blood flow information may be distinguished from that pertaining to the surrounding tissue).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Frinking with the laser pulse to a target absorbing body having a multi-modal microbubble contrast agent injected thereinto, and receiving a photoacoustic signal generated by the target absorbing body, where the target absorbing body is biological tissue for diagnosis which includes the multi-modal microbubble contrast agent and absorbs the ultrasonic signal and the laser pulse, and the non-target absorbing body is biological tissue adjacent to the target absorbing body and includes the multi-modal microbubble contrast agent and absorbs the laser pulse less than the target absorbing body 
Regarding claims 4 and 12, Frinking, in view of Wang, substantially discloses all limitations the claimed invention, specifically, Frinking discloses wherein the computer is configured to mask a region that is larger than a position of microbubbles generated from the multi-modal microbubble contrast agent injected into the target absorbing body in order to prevent a loss of the photoacoustic signal (“Each segmented image in the repository 648 may now be passed to the displayer 606 for its display and any next use thereof (action “A9.Display”). For example, a segmented image discriminating immobilized particles from remaining circulating particles of a target-specific contrast agent may be used to detect the immobilized particles and hence to identify a corresponding lesion in the body-part. In addition or in alternative, a consolidator 651 may extract a selected segmentation mask (or more) from the repository 642 and/or a selected segmented image (or more) from the repository 648. The consolidator 651 calculates a consolidated value (or more) of the portion of the body-part represented by the segment defined by the (selected) segmentation mask/segmented image; for example, the consolidated value may be set equal to the number of the segmentation flags that are asserted in the segmentation mask (measuring the portion of the body-part), or the consolidated value may be set equal to the sum or the average of the pixel/parameter values of the segmented image (characterizing the portion of the body-part). Each consolidated value so calculated is saved into a repository 654 for next use (action “A10.Consolidate”). For example, the average of the parameter values of a ROI 
Regarding claims 5 and 13, Frinking, in view of Wang, substantially discloses all limitations the claimed invention, specifically, Frinking discloses wherein the computer is configured to binarize the ultrasonic image into 1 or 0 based on a predetermined threshold (“The statistical map in the repository 633 is supplied to a segmenter 636, which also accesses the ROI mask in the repository 615 (whose connection is not shown in the figure for the sake of clarity). The segmenter 636 extracts a selected segmentation criterion (or more) from a repository 639, which stores a number of pre-determined segmentation criteria based on segmentation thresholds for the lognormal mean values and the lognormal standard deviation values; for example, these segmentation thresholds may have been set during a learning phase by analyzing sample body-parts with well-known characteristics” [0086]) seem in order to generate the mask image and 
Regarding claims 6 and 14, Frinking, in view of Wang, substantially discloses all limitations the claimed invention, specifically, Frinking discloses wherein the computer is configured to multiply the photoacoustic image by the mask image in order to acquire a photoacoustic image from which the background noise has been removed (“An applier 645 extracts a selected segmentation mask (or more) from the repository 642; the applier 645 also extracts a selected parametric image (or more) from the repository 627 and/or a selected video image (or more) from the repository 609. The applier 645 applies the (selected) segmentation mask to the (selected) parametric/video image by multiplying them cell-by-cell. This operation creates a segmented image, comprising a matrix of cells with the same size as the video/parametric images; each cell of the segmented image belonging to the segment defined by the segmentation mask (i.e., whose segmentation flag is asserted) stores the corresponding parametric/pixel value, 
Regarding claim 7, Frinking, in view of Wang, substantially discloses all limitations the claimed invention, specifically, Frinking discloses wherein the computer is configured to repeat a process of receiving the ultrasonic image, acquires a plurality of frame images of the target absorbing body from ultrasonic images received over time, and accumulates phase-shifted signals of the microbubbles generated in N frame images beginning with a first frame image, among the acquired frame images, in order to acquire an ultrasonic image (“the same technique may be used in any other diagnostic imaging application; for example, the same procedure may be re-iterated (once or more times) on a selected segment, or it may be applied repeatedly with different segmentation criteria, with the resulting segmentation masks that are combined by logical operators, such as to obtain the intersection (logic AND), union (logic OR), or exclusive union (XOR) of the corresponding segments” [0131]).
Regarding claim 8, Frinking, in view of Wang, substantially discloses all limitations the claimed invention, specifically, Frinking discloses a computer-readable recording medium having a program for allowing a computer to execute the method according to claim 1 recorded therein (“a non-transitory computer readable medium embodying a computer program; the computer program is loadable into a working memory of a computing system thereby configuring the computing system to perform the same method” [0135]).
Regarding claim 15, Frinking, in view of Wang, substantially discloses all limitations the claimed invention, specifically, Frinking discloses wherein the computer is configured to repeat a process of receiving the ultrasonic image, acquires a plurality of frame images of the target .
Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Frinking, in view of Wang, as applied to claims 1 and 9 above, further in view of Yang et al. (US20150216398, hereafter “Yang”).
Regarding claims 2 and 10, Frinking, in view of Wang, substantially discloses all limitations the claimed invention, specifically, Frinking discloses wherein the computer is configured to improve a signal-to-noise ratio (SNR) (“The video image is defined by a matrix of cells, each one storing the corresponding pixel value. The pixel value defines the brightness of the pixel; for example, in gray scale video images the pixel value may be coded on 8 bits, increasing from 0 (black) to 255 (white) as a function of the intensity of the corresponding echo signal (representing the acoustic response of the corresponding location of the body-part at that acquisition instant)” [0079]) and a contrast-to-noise ratio (CNR) (“the ultrasound scanner 100 operates in a contrast-
However, in the same field of endeavor, Yang teaches enhancing a signal-to-background ratio and enhancing a target-to-background ratio (“In methods and apparatus described herein, image processing from a series of video images can be used to increase signal-to-noise by enhancing the target [contrast]-to-background ratios of fluorescence signals,” [0072]) via signal processing (“signal averaging can be performed to average signal intensity at a fixed location and multiple frames are averaged while a light collection portion of an imager remains motionless. In methods and apparatus described herein, signal averaging can be performed on multiple (e.g. sequential) frames that are collected while a light collection portion of an imager moves” [0072]) that can be matched to signals from ultrasound and photoacoustic imaging modalities (“In methods and apparatus described herein, measuring and mapping data can be matched to other imaging modalities, including but not limited to X-ray, MRI, ultrasound, optical coherence tomography and/or photoacoustic modalities.” [0075]).

Regarding claims 3 and 11, Frinking, in view of Wang and Yang, substantially discloses all limitations the claimed invention, specifically, Frinking discloses wherein the mask image generation unit tracks the ultrasonic signal applied to the target absorbing body using at least one selected from among a pulse inversion image, an image using a coded excitation technique using at least one selected from among chirp, Golay code, and Barker code, and a harmonic image in order to increase the intensity of the ultrasonic signal (“. A sequence of imaging frames of ultrasound pulses is applied to the body-part 150; the echo signals that are recorded in response to the ultrasound pulses of the different imaging frames—at successive acquisition instants over time during an analysis (time) period (for example, at a frame rate of 4-20 Hz during 2-25 seconds) provide a representation of corresponding locations of the body-part 150 (in a slice thereof at the selected scanning plane) during the analysis period. The echo signals result from the superimposition of different contributions generated by the contrast agent (if present) and the surrounding tissue. Preferably, the ultrasound scanner 100 operates in a contrast-specific imaging mode so as to substantially reduce the dominant (linear) contribution of the tissue in the echo signals, with respect to the (non-linear) contribution of the contrast agent for example, .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMY J SHAFQAT/Examiner, Art Unit 3793    

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793